DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 26 have been amended and applicant’s arguments fail to cite support for the new limitations. The examiner is unable to find written support for the following limitations:
Claims 21 and 26 require hexagonal members “integral therewith.” The specification does not appear to mention the claimed limitation.
Claims 21 and 26 require hexagonal members “at least partially connected to adjacent hexagonal members.” The specification appears to only provide written support for hexagonal members connected to adjacent hexagonal members. 
Claim 21 requires the framework be “independent of said insole.” The specification does not appear to mention the claimed independence. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 26 require hexagonal members “integral therewith.” It is not clear what the hexagonal members are integrated with. 
Claim 21 requires the framework be independent of the insole. It is not clear what is required for the framework to be considered independent of the insole. It is noted that the claim is drawn to a (singular) structure comprising an insole and a framework.




Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2007/0088341 to Skiba or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2007/0088341 to Skiba in view of USPAP 2019/0218710 to Chang.
Claims 21 and 26, Skiba discloses a copper based structure for controlling human body odour, comprising: an insole for positioning proximate an odour producing area of a user's body; a single unitary copper body composed entirely of copper absent any other material having a plurality of individual and identical hexagonal members integral therewith at least partially connected to adjacent hexagonal members in spaced apart relation forming a unitary framework, said framework being independent of said insole, adjacent hexagonal members forming tortuous channels defined by the adjacent hexagonal members and said insole when said framework is connected to said insole (see entire document including Figure 7, Figure 13, [0002], [0031], [0032], [0037], [0043], [0078], [0087], [0105], [0116]-[0131], [0158], [0162], [0210], and [0211]). Although Figure 7 shows hexagonal lamina without connecting portions, Skiba clearly discloses that the lamina may be connected (Figure 13 and [0087]). And although the figures show dissimilar reservoirs (members), Skiba clearly discloses that the reservoirs (members) may be all “only one type” [0034]. In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
In the event that it is shown that Skiba does not sufficiently teach that the framework is made of copper webbing, Chang discloses that it is known in the art to construct an insole with copper webbing to provide the insole with reduced odor (see entire document including Figure 9, [0001]-[0003], [0022], and [0039]). Therefore, it would have been obvious to one having ordinary skill in the art to make the framework of Skiba with copper based webbing motivated by a desire to reduce foot odor.
Claim 23, said insole comprises a moisture absorbing material [0119].
Claim 24, said insole includes a further copper material ([0105], [0157]-[0168] and [0172]).
Claim 25, said further copper material comprises at least one of copper thread and copper powder ([0105], [0157]-[0168] and [0172]).
Claim 27, said frame work comprises a plurality of arrays of spaced apart and connected individual copper polygonal laminae (Figure 7).
Claim 28, each array is connected to an adjacent array in spaced relation (Figure 7).
Claim 29, said framework includes a central branch from which said arrays extend (Figure 7).
Claim 30, said arrays have a terminal free end (Figure 7).
Claim 31, at least some of the terminal free ends of said arrays are connected in a predetermined pattern (Figure 7).




Response to Arguments
Applicant's arguments filed 10/29/2022 have been fully considered but they are not persuasive.
The applicant asserts that Skiba fails to teach identical members. The limitation was discussed in the telephone interview conducted 10/26/2022 but the examiner was not made aware that Skiba discloses that the reservoirs (members) may be dissimilar [0033] or all reservoirs (members) may be “only one type” [0034].
The applicant also indicates that it is unclear what substrate the reservoirs are retained. Skiba discloses that the substrate may be an insole ([0114]-[0137]) and claim 21 requires an insole.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789